Skoglund, J.,
¶ 15. dissenting. I respectfully dissent. The majority dismisses applicants’ claim that the trial court mischaracterized the property as a *464nonconforming use, observing that the trial court found that its “status as a nonconforming use did not advantage the applicants,” and that any “nonconforming preexisting use would not eliminate the need for compliance with the current ordinance because such use has been discontinued for more than one year.” Ante, ¶ 7. Applicants, however, were not arguing for nonconforming use status, much less for any “advantage” from such a designation. On the contrary, they were arguing that the property was not a “nonconforming use,” and therefore that the one-year discontinuance of use was irrelevant under the ordinance. There is no question, moreover, that the issue was critical to the trial court’s ruling. As the court itself explained, “[i]n short, the proposed store is a nonconforming use,” and “[t]his factor weighs heavily against the granting of a conditional use permit, given the important goal of gradually eliminating nonconforming uses.”
¶ 16. The trial court’s ruling was erroneous. Although we have observed that the parallel state statute, 24 V.S.A. § 4408(a)(1), defines a noncomplying structure as a nonconforming use, In re Stowe Club Highlands, 164 Vt. 272, 278, 668 A.2d 1271, 1276 (1995), the town’s bylaws clearly differentiate between the two. Under the ordinance, a nonconforming use is “[t]he use of structures or the use of land” which does not comply with current regulations and which “may be continued’ indefinitely” unless discontinued for one year. (Emphasis added.) A noncomplying structure is separately defined as “[a] structure which does not comply with all applicable regulations of the district” but which may be maintained or repaired or “enlarged in any manner which does not increase the degree of noncomplianee.”
¶ 17. The issue here involved a noncomplying structure rather than a nonconforming use because the noncompliance was caused by a conflict with the current off-street parking requirements, not by a land use impermissible in the village zoning district. See In re Stowe Club Highlands, 164 Vt. at 278-79, 668 A.2d at 1276 (noting that under town zoning bylaw which differentiated between noncomplying structure and nonconforming use, the issue “involves a noncomplying structure, and not a nonconforming use, because the nonconformity is caused by a violation of setback requirements and not a land use impermissible in the zone involved”). The fact that a small enterprise such as the proposed country store is “permitted [only] upon granting of a Conditional Use Approval” in the village district does not render it a nonconforming use. See id. at 279 n.5, 668 A.2d at 1276 n.5 (where bam and proposed house were “authorized or conditionally authorized uses” in the district where they were located “there [was] no nonconforming use problem”).
¶ 18. This interpretation is consistent with the town’s interpretation of its own ordinance. See In re Kisiel, 172 Vt. 124, 133, 772 A.2d 135, 142 (2000) (in construing zoning ordinance we look to interpretation by municipal bodies responsible for its implementation). The zoning administrator testified at the hearing as follows:
Q: ... [F]or the subject property, and it’s use as a general store, is it a nonconforming use, or is it a noncomplying structure; can you tell us?
A: Well, one of the first things the zoning board would do would look at that and they would look at the table of district[s] and uses, which is page five; look in the village zoning, which is where the property is located. They would look for the use, a retail store, which is what is being proposed, would come under small enterprise. If you *465look under a conditional use [in the ordinance] you’ll see small enterprises listed.:..
So therefore the use of a retail store would not be a nonconforming use. To fall under that category, it would have to be listed under uses not permitted.
Q: And that’s not the case?
A: And that is not the case.
(Emphasis added.) Thus, in denying the conditional use permit, the trial court erroneously relied on the general zoning goal of eliminating nonconforming uses from districts where they are no longer permitted.
¶ 19. The majority is similarly mistaken in concluding that off-street parking does not fall within the noncomplying structure provision of the ordinance. The Weathersfield zoning administrator testified that a noncomplying structure under the ordinance is “a structure or part thereof that does not meet the items such as setback, dimension, off-street parking, [or] height.” The administrator was then asked point-blank whether the proposed store implicated the ordinance’s provision relating to nonconforming uses or noncomplying structures. The administrator’s response, part of which has already been quoted above, continued as follows:
Q: So in the absence of it being classified, then, as a nonconforming use, I believe you told us why, it is then considered to be a noncomplying structure?
A: That’s correct.
The administrator went on to explain that the ordinance did not restrict the continued use of the noncomplying structure, regardless of whether it had been discontinued for over a year, so long as applicants did not increase the degree of noncompliance.
¶ 20. The zoning administrator’s explanation was cogent, and her interpretation fully supports analysis of the parking requirement under the noncomplying structure provision of the ordinance, rather than the nonconforming use section. The latter, as noted, prohibits reestablishment of a nonconforming use once it has been discontinued for one year. The ordinance contains no such provision affecting noncomplying structures, which — as the administrator explained — are limited only by the requirement that they not be “enlarged in any - manner” that would “increase the degree of noncompliance.” Thus, the building was effectively grandfathered for purposes of compliance with the off-street parking requirements unless the proposal “enlarged” the degree of noncompliance. In this regard, there was testimony that store patrons in the past had customarily parked in front of the store and had occasionally parked on the side and in the rear to drop off recycling materials, that postal workers and delivery trucks had regularly parked on the south side of the store along the driveway adjacent to the Korbets, and that the owners had parked in the rear.
¶ 21. With the designation of nine peimanent spaces in the rear lot, the plan approved by the planning commission and the board modified the former parking scheme, resulting in the trial court’s finding that the rear parking plan “would exceed any burden that existed under the prior operation.” Significantly, however, the court did not make findings as to whether an alternative parking plan that called for only four spaces in the rear lot which met the fifty-foot setback requirement from the Korbet property would increase the degree of noncompliance. The court admitted the alternative plan, over objection, based in part on applicants’ argument that the court could “send [the case] back down to the zoning *466board of adjustment with instructions to consider that alternative plan as a condition of a permit. I believe that is well within this Court’s authority to accomplish. And that’s the purpose of our offering it.”
¶ 22. Applicants were correct. We have held that notwithstanding the environmental court’s de novo standard of review, “a remand may be appropriate ... where the court is called upon to ‘address[] new issues never presented to the planning commission and on which interested persons have not spoken in the local process.’” Timberlake Assocs. v. City of Winooski, 170 Vt. 643, 644, 756 A.2d 774, 776 (2000) (mem.) (quoting In re Maple Tree Place, 156 Vt. 494, 500, 594 A.2d 404, 407 (1991)). Parking became the critical issue in this ease, and it was well within the court’s authority to admit the alternative plan. As this plan represents a significant and viable alternative that does not appear to violate the setback requirements of the bylaws, this Court should reverse the trial court decision and remand the matter with directions to return the case to the zoning board of adjustment for consideration of the alternative plan.5
¶ 23. Finally, I am compelled to conclude that the trial court misapplied the criterion relating to the store’s impact on the character of the area. The court found that although the village is predominantly residential in character, it contains several relatively low-impact commercial uses, including a bed and breakfast inn, a garage, and a barbershop. The testimony of the village residents — including Susan Korbet — was virtually uniform that the reopening of the store would have a positive impact on the life of the village. The court further found that the store would not negatively impact village traffic, nor was there any evidence that it would generate other negative secondary effects in the area. Nevertheless, the court found that this evidence was offset by Susan Korbet’s testimony that she had disliked the lack of privacy and noise generated by delivery trucks, postal workers, and patrons parking or driving in the driveway and rear lot adjacent to her property when the store had been in operation. The court found that the reopening of the store would have a negative impact on the Korbets.6
*467¶24. The trial court’s conclusion is flawed in several respects. First, there was no evidentiary basis to distinguish the amount of traffic formerly generated by the post office, which has since moved, from that attributable to the store. Furthermore, “[w]e have held that the adverse effect test must be applied reasonably to prohibit only substantial and material adverse effects,” In re Miller, 170 Vt. 64, 69, 742 A.2d 1219, 1223 (1999), and that the “area affected” generally must consist of either the entire zoning district or the local neighborhood, but cannot be limited to one or two adjoining landowners. Id. at 70-71, 742 A.2d at 1224. Thus, we have cautioned against the use of “general conditional use and performance standards to resolve impacts on one specific residential property____[Sjite plan review, not conditional use review, is the proper process to address such impacts.” Id. at 71, 742 A.2d at 1225 (emphasis added). The record here shows that the Korbets had, in fact, participated in the site plan review process, raised concerns about the store’s impact on their property, obtained several concessions including a requested natural vegetative privacy fence, and failed to appeal the town’s final approval. Indeed, the minutes of the board’s September 5, 2001, meeting state that Peter Korbet had reviewed the site plan and “felt all issues had been addressed and did not offer any suggestions for changes.” Thus, the court here erred in addressing these or other objections that the Korbets should have explicitly raised with the planning commission and, if dissatisfied, appealed to the environmental court. Site plan issues not raised with the planning commission and preserved by appeal from its decision should not be addressed through the “back door” of an appeal from the issuance of a conditional use permit.
¶ 25. For all of the foregoing reasons, I would reverse the judgment of the trial court, and remand for further proceedings consistent with the views expressed herein. I am authorized to state that Justice Reiber joins this dissent.

 Plaintiffs’ surveyor testified that he had created the alternative parking plan in order to reduce the proposed number of parking spaces in the rear lot to four, all of which complied with the fifty-foot setback requirement from adjacent residential property. Testimony that the building’s former owners and that store patrons had occasionally parked in the rear lot suggested that the four spaces would not tangibly increase the pre-existing degree of noncompliance, although as noted the court did not make specific findings in this regard. The alternative plan also called for three commercial spaces in front of the store, a scheme that appears to largely recreate the former practice of store patrons, although again the court did not specifically address this issue.


 The majority’s assertion that the trial court never held that this conditional use standard was unmet, ante, ¶ 13, is not supported by the record. The trial court carefully and explicitly addressed each of the “factors listed in Section 4.2.2,” which sets out the criteria for “Conditional Uses.” After finding that the store would not adversely affect the traffic in the area, the court proceeded to consider the store’s impact on the “character” of the area. The court noted that although the community as a whole would enjoy the *467benefits of the store, “the Korbets would bear most of the negative impact,” and the court observed that the bylaws prohibit placing an “unfair burden on anyone.” The unmistakable implication of the court’s findings is that the store’s impact on one neighboring landowner outweighed — in its view — the benefit to the community as a whole, and this conclusion plainly contravenes our holding in In re Miller, 170 Vt. 64, 69-71, 742 A.2d 1219, 1223-24 (1999).